1                                                                       JS-6
2

3

4

5

6

7

8
                          UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9

10

11   EMMA BONAVENTURE,                          Case No.: 8:19-cv-00055-JLS-DFM
12
     individually and on behalf of all others
     similarly situated,                        ORDER GRANTING
13
                                                STIPULATION TO DISMISS
14                       Plaintiff,
15
          vs.
16
     CMRE FINANCIAL SERVICES,
17
     INC.
18

19
                      Defendant.

20

21

22

23
           The Court has reviewed the parties’ Stipulation to Dismiss and is satisfied
24

25   that the Diaz factors, as applied, permit dismissal of the case. Accordingly,
26
     pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court GRANTS
27
     the parties’ Stipulation to Dismiss, and ORDERS that Plaintiff’s individual claims
28




                                            1
1
     be DISMISSED with prejudice and Plaintiff’s class claims be DISMISSED
2    without prejudice. Each party is to bear its own attorneys’ fees and costs.
3

4
     IT IS SO ORDERED.
5

6
     Date: October 18, 2019
                                            ____________________________________
7                                           Hon. Josephine L. Staton
8                                           United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           2
